Civil action tried upon the following issues:
"1. Was the plaintiff injured by the negligence of the defendant, as alleged in the complaint? Answer: `Yes.'
"2. Did the plaintiff, by his own negligence, contribute to his own injury, as alleged in the answer? Answer: `No.'
"3. What damage, if any, is the plaintiff entitled to recover of the defendant? Answer: `$448.'"
Judgment on the verdict in favor of plaintiff. Defendant appealed.
Let the verdict and judgment in this case be upheld, as the record presents no reversible error. Cook v. Mfg. Co., 182 N.C. 205.
No error. *Page 780